[form8kespeliendepartu_image1.jpg]
Exhibit 10.1






February 4, 2016

Keith Espelien
XXXXX X XXXXX XXXXXXX
XXXXXXXX XXXX, XX XXXXX


RE: Termination of Employment


Dear Keith:


This letter is to confirm that your employment as Senior Vice President, Plant
Nutrition, with Compass Minerals at the corporate headquarters will end February
4, 2016, (“Last Day”), you shall then be on leave until March 31, 2016,
(“Termination Date”). During the time between your Last Day and Termination
Date, you will not report to the office or be required to perform any daily work
functions, but you shall be available to consult and assist the in a smooth
transition of duties and provide any other reasonable assistance Compass
Minerals may require of you. You will not perform any duties on behalf of any
subsidiary corporation of Compass Minerals of which you may be an officer or
director after the Last Day, and by signing below, you will resign any officer
or director positions, if any, of such subsidiary corporations effective as of
the Last Day. This constitutes formal notice of the termination of your
employment with Compass Minerals.


Compass Minerals is prepared to extend the following settlement proposal to you:


•
Compass Minerals is prepared to pay you a total lump sum amount of $500,000.00.
This total amount includes any notice and severance pay pursuant to applicable
legislation. The payment is subject to any applicable income tax withholding.
Also, this amount covers reimbursement of conversion of your group executive
disability plan to an individual plan, reimbursement of COBRA premiums for the
severance period, and includes any pro-rata 2016 Annual Incentive Plan payment
you may have been entitled to.



•
Your contributions into Compass Minerals’ non-qualified Restoration Plan will be
paid to you in accordance with the terms of that plan and your prior election
for payment of those benefits following the termination of employment.



Long Term Incentives
As defined in the plan text and your award agreements, you will have 90 days at
the Termination Date to exercise any vested options that you have not previously
exercised. Contact Solium at 1-877-380-7793 to exercise your vested options.
Note that all unvested Long Term Incentives will be forfeited as of your
Termination Date. During this period, you will continue to be subject to the
Compass Minerals Policy Statement on Security Law Compliance as well as
applicable securities laws. Any transactions in Compass Minerals stock including
cash and cashless exercises of options must be clear by the SVP, General Counsel
until June 30, 2016. Compass Minerals will assist you in the preparation of any
applicable Form 4 filings during this period provided trading information is
received on the date the transaction occurs.





--------------------------------------------------------------------------------




Outplacement Counseling
Compass Minerals will pay for you to have access to executive level outplacement
services with Lee Hecht Harrison provided that these services are accessed on or
before March 31, 2016. The firm is available to assist in your transition and
they will contact you shortly, or you may contact them at 1-888-845-8089
extension 81. If you choose not to access any outplacement services, Compass
Minerals will not provide payment in whole or in part in lieu of these services.
Employee Assistance Support
The Compass Minerals Employee Assistance program will be available for you up to
two months after your termination of your employment. The number for EAP
services is 1-800-624-5544.


Group Benefits
•
401k: Your Termination Date will be forwarded to Fidelity Investment Management.
If you have a current vested account balance of greater than $5,000, you may
defer receipt of your distribution until a later date. However, if your current
vested account balance is less than $5,000 you cannot postpone and you are
required to choose a distribution of your funds. Options for distributions
generally include a qualified roll-over into an IRA account or to another
employer’s qualified retirement plan, or a cash distribution (less taxes and/or
any penalties). For additional information or if you wish to move your funds,
you may contact Fidelity Investments at 800-835-5097 to request a
distribution/rollover form, or go to www.401k.com to make the request.



•
Medical / Dental / Rx / Vision Insurance: Your healthcare benefits remain
effective through the end of the month in which you terminate. You, your spouse,
and/or your dependents are eligible to participate in COBRA for up to 18 months.
You will receive a packet of information with enrollment instructions and
deadlines. If you have any questions regarding your coverage, you may contact
Blue Cross Blue Shield member services at 888-495-9340.



•
Life / Disability Insurance: Your basic group life insurance and/or voluntary
life, or your long-term disability coverage may be converted to an individual
policy for you and/or your dependents. Your voluntary life may also be portable
for you and your dependents. For information about the difference between
portability or conversion of your policies, please see the attached information
sheet and application form for more details.



•
Executive Physical: You will continue to be eligible for the company-paid
executive physical benefit through the Termination Date.



Release
It is a condition of receiving the lump sum payment and related benefits
described above that you execute a Final Release and Waiver of Claims after your
Termination Date. This undertaking will contain a requirement that you not
divulge or communicate any confidential business or financial information
relating to Compass Minerals or any of its affiliated companies and will also
contain other provisions common in settlements of this kind. The Final Release
and Waiver of Claims required to be executed is enclosed.




--------------------------------------------------------------------------------






All security, company credit cards, and keys and all Company property and
material held outside your office is to be returned to Compass Minerals no later
than March 31, 2016. Without limiting the generality of the foregoing, this
includes credit cards, cell phones, personal computers, keys, zip drives,
documents, files, etc.
To accept Compass Minerals’ offer please sign and return this letter to Steve
Berger, Senior Vice President, Corporate Servcices, 9900 W 109th Street, Suite
100, Overland Park, KS 66210, no later than February 26, 2016. If you have any
questions/concerns please contact Steve Berger at 913.344.9381, or
bergers@compassminerals.com.
We wish you well in your future endeavors.


Respectfully,
/s/ Francis J. Malecha
Francis J. Malecha
President and CEO









Signed, Acknowledged & Accepted by:


/s/ Keith Espelien
Keith Espelien















--------------------------------------------------------------------------------



FINAL RELEASE AND WAIVER OF CLAIM
This FINAL RELEASE AND WAIVER OF CLAIMS (“Agreement”) is by and between Compass
Minerals International, Inc. (“the Company”), by and on behalf of itself and the
Company Affiliates (as defined herein), and Keith Espelien (“You”) (collectively
the “parties”). This FINAL RELEASE AND WAIVER OF CLAIMS shall become effective
as of the Effective Date (as defined herein).


WHEREAS, You previously worked for the Company as Senior Vice President, Plant
Nutrition; and
WHEREAS, the Company and You have agreed to conclude Your employment with the
Company on the terms set forth herein as of March 31, 2016 ("Termination Date");
NOW, THEREFORE, the parties agree as follows:
1.    The Company agrees as follows in exchange for the consideration You are
providing under this Agreement (provided this Agreement becomes effective and
You do not revoke it):
a.    The Company and/or one of the Company Affiliates (as defined herein) will
on the first payroll payment date after the Effective Date (as defined herein)
provide You with a lump sum severance payment in the amount of $500,000.00 (less
applicable deductions and withholdings), to which amount You agree You are not
otherwise entitled.
b.    The Company will provide You with outplacement assistance through Lee
Hecht Harrison at the executive level. Activation must occur by March 31, 2016.
c.    Your contributions into Compass Minerals’ non-qualified Restoration Plan
will be paid to You in accordance with the terms of that plan and your prior
election for payment of those benefits following the termination of employment.
2.    You agree as follows in exchange for the consideration the Company is
providing under this Agreement:
a.    The consideration provided in ¶ 1 is all of the consideration to which You
are entitled in connection with Your departure from Company. You are expressly
agreeing you are not entitled to any other future payments, including but not
limited to, insurance plan premium reimbursement, COBRA premium reimbursement,
and/or any pro-rata 2016 Annual Incentive Plan payment.
b.    To the maximum extent permitted by law and without exception, You through
Your signature on this Agreement release and waive any and all claims, demands,
or causes of action (collectively “claims”) known or unknown, suspected or
unsuspected, that, as of the Effective Date, You have or could have against the
Company and/or any or all of its current and/or former affiliated, related, or
subsidiary corporations or entities, current and/or former directors, current
and/or former officers, current and/or former fiduciaries, current and/or



--------------------------------------------------------------------------------




former employees, current and/or former agents, current and/or former
successors, current and/or former assigns (collectively herein “the Company
Affiliates”), all to the maximum extent permitted by law and without
reservation, including but not limited to any and all claims related to the
conclusion of Your employment with the Company.
c.    The claims released and waived under this Agreement include, but are not
limited to, any and all claims You and/or anyone acting on Your behalf hold or
own or have at any time before the Effective Date held or owned against the
Company and/or the Company Affiliates, including but not limited to, to the
maximum extent permitted by law, claims under any federal and/or state
Constitution; claims under any federal, state, and/or local common law,
including but not limited to claims sounding in tort and/or contract; claims
under any federal, state, and/or local public policy; claims under any federal,
state, and/or local statute, regulation, ordinance, or other legislative or
administrative enactment, including but not limited to, the Employee Retirement
Income Security Act of 1974, as amended, the Family and Medical Leave Act, as
amended, the Older Workers Benefits Protection Act of 1990, as amended, the Fair
Labor Standards Act, as amended, the Sarbanes-Oxley Act of 2002, as amended,
and/or any other federal, state or local law, ordinance or regulation (including
but not limited to the Kansas Wage Payment Act, as amended) dealing with the
payment of compensation, benefits, or vacation; the Occupational Safety and
Health Act, as amended, and/or any claims for workers’ compensation retaliation
and/or discrimination; claims for discrimination (including harassment) and/or
retaliation under any federal, state, and/or local law, including but not
limited to 42 U.S.C. §§ 1981, 1983, Title VII of the Civil Rights Act of 1964,
as amended, the Civil Rights Act of 1991, as amended, the Americans with
Disabilities Act, as amended, the Age Discrimination in Employment Act of 1967,
as amended, the Rehabilitation Act, as amended, the Genetic Information
Nondiscrimination Act, as amended, the Kansas Act Against Discrimination, as
amended, the Kansas Age Discrimination in Employment Act, as amended, the
Pregnancy Discrimination Act of 1978, as amended, the Equal Pay Act of 1963, as
amended, and/or any other federal, state, and/or local statute, regulation,
ordinance, or other legislative or administrative enactment dealing with
discrimination in employment or retaliation for exercising any right or
participating or engaging in any protected activity; and claims under any
practice and/or policy of the Company, including but not limited to any bonus,
health, stock option, retirement, and/or benefit plan of the Company and/or any
of the Company Affiliates.
Note 1: The foregoing Release does not include: (1) Your right to receive any
vested retirement benefit in accordance with the terms of any retirement benefit
plan sponsored by the Company or any of the Company Affiliates; or (2) any
claims that You cannot release or waive by law, including but not limited to the
right to file a charge with or participate in an investigation conducted by
certain government agencies. However, You are releasing and waiving any right to
any monetary recovery should any government agency (such as the Equal Employment
Opportunity Commission) pursue any claims on Your behalf.

2

--------------------------------------------------------------------------------




Note 2:     Nothing in the foregoing Release is intended to limit or restrict
(a) Your right to challenge the validity of this Agreement as to claims and
rights asserted under the Age Discrimination in Employment Act or (b) Your right
to enforce this Agreement.


d.    The Company advised You/hereby advises You to consult with independent
legal counsel regarding the tax treatment of any payments or benefits under this
Agreement. In addition, neither the Company nor its Directors, officers,
employees, or advisors has made any representations or warranties to You
regarding the tax treatment of any payments or benefits under this Agreement,
and none of them shall be liable for any taxes, interest, penalties, or other
amounts owed by You.
e.    You agree You remain bound by the Confidentiality and Assignment of
Invention Agreement You signed during Your employment with the Company.
f.    You shall reasonably cooperate with the Company in any investigation or
litigation/future investigation or litigation as requested by the Company.
g.    You hereby reiterate and confirm Your agreement to the provisions of the
Restrictive Covenant Agreement dated April 30, 2013, which You signed with the
Company.
h.    You will not disparage in any way or make negative comments of any sort
about the Company or any of the Company Affiliates, their customers, and/or
their vendors, whether orally or in writing and whether to a third party or to
an employee of the Company and/or the Company Affiliates. This prohibition does
not limit Your right to file a charge with or participate in an investigation
conducted by any appropriate federal, state or local government agency (Such as
the National Labor Relations Board). The Company shall not disparage in any way
or make negative comments of any sort about Your personal or professional
reputation.
i.    You have returned to the Company any business records or documents
relating to any activity of the Company and/or any of the Company Affiliates,
including but not limited to files, records, documents, plans, drawings,
specifications, equipment, software, pictures, and videotapes, whether prepared
by You or not.


j.    You agree that You are not entitled under any other agreement with the
Company to receive any consideration other than or in addition to that which You
are receiving under this Agreement.


k.    You agree:
(i)    You received this Agreement on or before the Termination Date.
(ii)     The Company advised You/hereby advises You that You have 21 days from
the Termination Date to consider this Agreement (although You may sign it sooner
if You wish).

3

--------------------------------------------------------------------------------




(iii)     The Company advised You/hereby advises You to consult with independent
legal counsel before signing this Agreement.
(iv)     You may revoke this Agreement within 7 calendar days after You sign it
by returning written revocation during that time to the Company (c/o Steven
Berger at the Company's corporate headquarters) via certified mail, in the event
of which this Agreement shall be void.
(v)     This Agreement shall be effective and enforceable on the 8th calendar
day following the date You execute it, provided You do not earlier revoke it
(“Effective Date”).
(vi)     You are not aware of any facts that would substantiate a claim that the
Company has violated Your rights or the rights of any other employee with
regards to any federal, state, or local statute, including but not limited to
those described in Section 2.c.
l.    You have read this Agreement, understand its terms, and sign it
voluntarily of Your own free will and upon advice of independent legal counsel
(at Your option), without coercion or duress, and with full understanding of its
significance and binding effect.
m.    The Company shall indemnify You and hold You harmless for any claims based
on work product(s) or communications generated by You during Your course of
employment with the Company, including any acts of omissions, whether on Your
behalf or on behalf of the Company, unless said claims are based on intentional
or grossly negligent misconduct. The Company agrees to provide legal defense for
You for any claims that may arise against You as a result of work You performed
for the Company, and in the event of a conflict of interest between You and the
Company in that representation, to provide for You to retain independent legal
counsel.
n.    If You are uncooperative or do not satisfactorily perform all requested
actions of You during the time between Your Last Day (as defined in letter from
Company to You on February 4, 2016 “Letter”) and your Termination Date, You will
be immediately terminated from employment and shall be considered in breach of
this Agreement and the Letter.
3.    In addition to the foregoing, the parties agree:
a.    Neither the existence of this Agreement nor anything in this Agreement
shall constitute an admission of any liability on the part of You, the Company,
or any of the Company Affiliates, the existence of which liability the parties
expressly deny.
b.    Except as provided herein, this Agreement contains the entire agreement
between You and the Company with respect to the matters contemplated hereby, and
no modification or waiver of any provision of this Agreement will be valid
unless in writing and signed by You and the Company.

4

--------------------------------------------------------------------------------




c.    This Agreement shall be construed in accordance with the laws of the State
of Kansas, the federal and state courts of which shall have exclusive
jurisdiction over all actions related to this Agreement.
d.    This Agreement may be executed in any number of counterparts, each of
which shall be deemed to be an original and all of which shall constitute
together one and the same Agreement.
e.    They are not relying on any representation of any other party not
contained herein and that, in the event of any dispute concerning this
Agreement, the parties shall be considered joint authors and no provision shall
be interpreted against any party because of alleged authorship.
f.    This Agreement is binding on and inures to the benefit of the Company’s
successors and assigns and Your heirs and assigns, and the Company may assign
this Agreement, including, but not limited to, the prohibitions in paragraph
2.h. and the Confidentiality Agreement or the Restrictive Covenant Agreement
referenced herein.


g.    This Agreement shall not be strictly construed by or against either party,
it being the parties’ intent that this Agreement shall be interpreted as
reasonable and so as to enforce the parties’ intent and to preserve this
Agreement’s purpose.


IN WITNESS WHEREOF, the parties execute this Agreement on the day and year
indicated below.


Date: 2/17/2016
/s/ Keith Espelien
 
Keith Espelien



 
 
On Behalf of the Company:
Date: 2/17/2016
By:
/s/ Steven N. Berger
 
Title:
Sr. Vice President, Corporate Services




5